                                                                         Case 2:21-cv-00406-MTL Document 23 Filed 04/15/21 Page 1 of 5



                                                                   1   Gregory J. Marshall (#019886)
                                                                       Daniel J. Inglese (#033887)
                                                                   2   SNELL & WILMER L.L.P.
                                                                       One Arizona Center
                                                                   3   400 E. Van Buren, Suite 1900
                                                                       Phoenix, Arizona 85004-2202
                                                                   4   Telephone: 602.382.6000
                                                                       Facsimile: 602.382.6070
                                                                   5   E-Mail: gmarshall@swlaw.com
                                                                       Attorneys for Defendant Bank of America, N.A.
                                                                   6
                                                                   7
                                                                   8                         IN THE UNITED STATES DISTRICT COURT
                                                                   9                                  FOR THE DISTRICT OF ARIZONA
                                                                  10
                                                                  11   James Bonham,                                      No. 2:21-cv-00406-MTL
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12                     Plaintiff,                       BANK OF AMERICA, N.A.’S
                                                                                                                          RESPONSE TO PLAINTIFF’S
                                                                  13          v.                                          MOTION FOR PRELIMINARY
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                                                                          INJUNCTION
                                                                  14
                              LAW OFFICES




                                                                       Bank of America, N.A.,
                               602.382 .6000
                                     L.L.P.




                                                                  15                     Defendant.
                                                                  16
                                                                  17          Plaintiff James Bonham (“Bonham”) filed an ex parte motion for an injunction,
                                                                  18   requesting that this Court “make an order enjoining any current eviction proceedings until
                                                                  19   Defendants produce Plaintiff’s ‘wet-signed’ original note/Deed of Trust.”            Bonham’s
                                                                  20   motion, however, must be denied for a number of reasons.
                                                                  21          The most obvious deficiency is that defendant Bank of America, N.A. (“BANA”) is
                                                                  22   not the owner of the property, and has no interest in the eviction proceedings, and any
                                                                  23   injunction would thus be an ineffective advisory opinion. Bonham himself attaches to the
                                                                  24   motion a writ of restitution, entitling the true owners of the property – John S. Sutto, Jr. and
                                                                  25   Holly A. Sutto (the “Suttos”) – to immediate possession. That such a writ was issued
                                                                  26   demonstrates that the issue has already been decided, and Bonham’s request for an
                                                                  27   injunction is barred by virtue of collateral estoppel.
                                                                  28
                                                                         Case 2:21-cv-00406-MTL Document 23 Filed 04/15/21 Page 2 of 5



                                                                   1          Further, there is no likelihood that Bonham’s underlying lawsuit will be successful.
                                                                   2   As explained in the concurrently-filed motion to dismiss, Bonham’s claims have already
                                                                   3   been adjudicated as meritless, and have further been waived due to his inaction in the face
                                                                   4   of foreclosure. That a balancing of the hardships does not favor Bonham is additional
                                                                   5   ground to decline his request for an injunction.
                                                                   6                   BACKGROUND AND PLAINTIFF’S ALLEGATIONS
                                                                   7          BANA hereby incorporates by reference the background section of its concurrently-
                                                                   8   filed motion to dismiss.
                                                                   9                                      LEGAL STANDARD
                                                                  10          A preliminary injunction “is an extraordinary and drastic remedy, one that should
                                                                  11   not be granted unless the movant, by a clear showing, carries the burden of persuasion.”
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12   Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original). Plaintiff asks the
                                                                  13   Court to engage in an “exercise of a very far reaching power never to be indulged except in
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                  14   a case clearly warranting it.” Sierra Club v. Hickel, 433 F.2d 24, 33 (9th Cir. 1970). Plaintiff
                              LAW OFFICES


                               602.382 .6000
                                     L.L.P.




                                                                  15   bears the burden of clearly establishing entitlement to a preliminary injunction. Plaintiff
                                                                  16   must prove that: (1) she has a likelihood of success on the merits; (2) there is a likelihood
                                                                  17   of irreparable harm if a preliminary injunction is not issued; (3) the balance of hardships
                                                                  18   favors an injunction; and (4) an injunction is in the public interest. Winter v. Natural
                                                                  19   Resources Defense Council, 555 U.S. 7, 20 (2008).
                                                                  20                                      LEGAL ARGUMENT
                                                                  21          1.     BANA Is Not The Proper Party To Seek An Injunction Against.
                                                                  22          As noted, the Suttos are the true owners of record of the subject property, pursuant
                                                                  23   to a February 2019 trustee’s sale. BANA has no interest in the property, and thus is not
                                                                  24   involved with the process of evicting Bonham from property which he was divested from
                                                                  25   more than two years ago.
                                                                  26          Accordingly, as BANA is not an appropriate party for this claim for relief, and as the
                                                                  27   Suttos have not been joined as parties or served with the motion for an injunction, Bonham’s
                                                                  28   motion must be denied.

                                                                                                                   -2-
                                                                           Case 2:21-cv-00406-MTL Document 23 Filed 04/15/21 Page 3 of 5



                                                                   1          2.      The Issue Of Right Of Possession Has Already Been Decided.
                                                                   2          Bonham attaches to his motion a sole exhibit – a writ of restitution issued by the
                                                                   3   Maricopa Superior Court on March 28, 2019 declaring that “judgment was rendered for [the
                                                                   4   Suttos] and against [Bonham] for possession of the property.” Bonham, in filing his motion
                                                                   5   for an injunction, seeks to undermine the ruling of that court. That decision, however,
                                                                   6   cannot be undone by such mechanisms.
                                                                   7          “A fundamental precept of common-law adjudication, embodied in the related
                                                                   8   doctrines of collateral estoppel and res judicata, is that a right, question or fact distinctly put
                                                                   9   in issue and directly determined by a court of competent jurisdiction . . . cannot be disputed
                                                                  10   in a subsequent suit between the same parties or their privies . . . .” Montana v. United
                                                                  11   States, 440 U.S. 147, 153 (1979). “Collateral estoppel, or issue preclusion, ‘means simply
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12   that when an issue of ultimate fact has once been determined by a valid and final judgment,
                                                                  13   that issue cannot again be litigated between the same parties in any future
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                  14   lawsuit.’” Santamaria v. Horsley, 138 F.3d 1280, 1280 (9th Cir. 1998), citing Ashe v.
                              LAW OFFICES


                               602.382 .6000
                                     L.L.P.




                                                                  15   Swenson, 397 U.S. 436, 443 (1970).
                                                                  16          By issuing the writ, the Maricopa Superior Court specifically determined the issue
                                                                  17   of possession, and entered judgment upon said issue in favor of the Suttos. Accordingly,
                                                                  18   Bonham’s motion is barred by the doctrine of collateral estoppel.
                                                                  19          3.      Bonham Is Not Likely To Succeed On The Merits.
                                                                  20          As provided for in BANA’s motion to dismiss – and incorporated herein by reference
                                                                  21   – Bonham is unlikely to prevail on his claims. The bases for his claims have already been
                                                                  22   adjudicated against Bonham, and are thus barred by the doctrine of res judicata. Further, as
                                                                  23   Bonham had not objected to the sale before it occurred – or sought an injunction at that time
                                                                  24   – he has waived any objection. ARS § 33-811(C). 1
                                                                  25
                                                                  26
                                                                       1
                                                                        BANA’s counsel was recently advised that, more than two years after the Trustee’s Sale,
                                                                  27   Mr. Bonham was finally evicted this date by the property’s owners, the Suttos. While
                                                                       BANA played no part his eviction, and was only indirectly advised of this development, it
                                                                  28   appears the subject of the requested injunction is now moot.

                                                                                                                     -3-
                                                                         Case 2:21-cv-00406-MTL Document 23 Filed 04/15/21 Page 4 of 5



                                                                   1          As such, any request for an injunction due to alleged irregularities in the sale must
                                                                   2   be denied.
                                                                   3          4.     There Is No Likelihood Of Harm Should The Injunction Not Be Issued.
                                                                   4          As BANA is not the appropriate party to a motion for an injunction at this stage, an
                                                                   5   injunction would have no effect. Accordingly, as the foreclosure has already occurred,
                                                                   6   requesting an injunction against BANA is “inherently dependent upon equitable relief no
                                                                   7   longer available [and therefore calls] for an impermissible advisory opinion.” Reclaim
                                                                   8   Idaho v. Little, 826 F. App'x 592, 600 (9th Cir. 2020).
                                                                   9          As such, this Court should deny Bonham’s motion.
                                                                  10          5.     The Balance Of Hardships Do Not Favor Bonham.
                                                                  11          “Under the [balance of hardships] test, the hardship to be sustained by the plaintiff,
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12   if the preliminary injunction is not granted, is to be balanced against the harm to be suffered
                                                                  13   by the defendant. Only if the balance tilts ‘decidedly’ in favor of the plaintiff is a right to
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                  14   preliminary injunctive relief warranted.” Direx Israel, Ltd. v. Breakthrough Med. Corp.,
                              LAW OFFICES


                               602.382 .6000
                                     L.L.P.




                                                                  15   952 F.2d 802, 816 (4th Cir. 1991).
                                                                  16          Here, Bonham will not suffer any injury if the injunction is not issued, since BANA
                                                                  17   does not have an interest in the property, and is not pursuing eviction. As it pertains to the
                                                                  18   current non-party Suttos, it is difficult to conclude that the balancing would favor Bonham
                                                                  19   in that instance as well, as the Suttos are being deprived of possession of property which
                                                                  20   they rightfully own, and Bonham continues to enjoy possession of property which he is not
                                                                  21   paying for.
                                                                  22          Accordingly, the balancing of hardships favors denying Bonham’s request for an
                                                                  23   injunction.
                                                                  24          6.     An Injunction Is Not In The Public Interest.
                                                                  25          As to the final element, Bonham has failed to demonstrate why enjoining BANA –
                                                                  26   or the true owners of the property – from dispossessing him of the property – especially in
                                                                  27   light of the writ of restitution already issued one year prior – runs contrary to the public
                                                                  28   interest. Bonham is a squatter, trespassing and settling on the ground of another without

                                                                                                                   -4-
                                                                          Case 2:21-cv-00406-MTL Document 23 Filed 04/15/21 Page 5 of 5



                                                                   1   right or permission. See United States v. Hanson, 167 F. 881, 891 (9th Cir. 1909). There
                                                                   2   is no compelling public interest entitling him to possession of the property, while
                                                                   3   simultaneously dispossessing the real owners.
                                                                   4            Accordingly, public interest also favors denial of the injunction.
                                                                   5                                           CONCLUSION
                                                                   6            For the foregoing reasons, Bonham’s motion for an injunction should be denied.
                                                                   7            DATED this 15th day of April, 2021.
                                                                   8                                                         SNELL & WILMER L.L.P.
                                                                   9
                                                                  10                                                    By: /s/ Daniel J. Inglese
                                                                                                                            Gregory J. Marshall
                                                                  11                                                        Daniel J. Inglese
                                                                                                                            One Arizona Center
             One Ariz ona Cente r, 400 E. Van Buren, Suite 1900




                                                                  12                                                        400 E. Van Buren, Suite 1900
                                                                                                                            Phoenix, Arizona 85004-2202
                                                                  13
Snell & Wilmer
                       Phoenix , Arizona 85004-2 202




                                                                                                                            Attorneys for Defendant Bank of
                                                                                                                            America, N.A.
                                                                  14
                              LAW OFFICES


                               602.382 .6000
                                     L.L.P.




                                                                  15                                  CERTIFICATE OF SERVICE
                                                                  16            I hereby certify that I electronically transmitted the attached document to the Clerk’s
                                                                  17   Office using the CM/ECF System for filing, and for transmittal of a Notice of Electronic
                                                                  18   Filing to the following CM/ECF Registrants, and mailed a copy of same to the following if
                                                                  19   non-registrants on this 15th day of April, 2021:
                                                                  20   James Bonham
                                                                       6943 W Planada Lane
                                                                  21   Glendale, AZ 85310
                                                                       jbonham16@cox.net
                                                                  22
                                                                  23                                                       /s/ Martin Lucero
                                                                  24
                                                                       4846-0876-1317.1
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                                    -5-
